Citation Nr: 1014712	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for residuals of a right thumb scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from November 1997 to 
November 2000.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection and a 10 
percent rating for scar residuals, right thumb, wrist injury, 
effective November 12, 2000.  The Veteran appealed from the 
initial assigned disability evaluation.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
the initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection).

The Board previously remanded this claim for further 
development of the evidence in February 2008, and the matter 
has since returned for appellate disposition. 


FINDINGS OF FACT

1.	For the time period prior to August 30, 2002, the 
Veteran's right thumb scar residuals showed tenderness upon 
examination, but did not have limitation of function 
qualifying as greater in severity than at a 10 percent level. 

2.	From August 30, 2002 to October 23, 2008, the right 
thumb scar residuals did not meet the minimum surface area 
requirements, or once again demonstrate sufficient limitation 
of function for the assignment of higher than a 10 percent 
rating.

3.	Since October 23, 2008, right thumb scar residuals have 
not been shown to comprise three or more scars that are 
unstable or painful in quality, nor has there been scarring 
of the surface area or limitation of function at a level 
contemplating assignment of higher than a 10 percent rating. 


CONCLUSION OF LAW

The criteria are not met for an initial evaluation in excess 
of 10 percent for residuals of a right thumb scar.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.118, Diagnostic Codes 7801-7805 (as in effect 
prior to and since August 30, 2002, and prior to and since 
October 23, 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

In regard to the claim on appeal, the requirement of VCAA 
notice does not apply. Where a claim for service connection 
has been substantiated and an initial rating and effective 
date assigned, the filing of a Notice of Disagreement (NOD) 
with          the RO's decision as to the assigned disability 
rating does not trigger additional         38 U.S.C.A. § 
5103(a) notice.  The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In any 
event, the RO has provided   March 2008 notice correspondence 
that directly addressed the evidentiary requirements to 
substantiate the higher initial rating claim on appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining extensive records of 
VA outpatient treatment.  The Veteran has also undergone VA 
medical examinations.  See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).  In support of his claim, the Veteran has 
provided numerous personal statements.  While the Veteran 
previously requested a Travel Board hearing at the RO, he did 
not appear on the scheduled hearing date, and has not 
provided a good cause explanation for failure to appear or 
requested to reschedule the hearing.  There is no indication 
of any further available evidence or information which has 
not already been obtained.  The record as it stands includes 
sufficient competent evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially 
assigned for the disability, after already having established 
service connection for it, VA must consider the propriety of 
a staged rating that is indicative of changes in the severity 
of the course of his disability over time.  In Fenderson, 12 
Vet. App. at 125-26, the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder.  In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability           (the circumstances of the 
present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.

Effective August 30, 2002, VA revised the schedular rating 
criteria for the evaluation of dermatological disorders.  See 
67 Fed. Reg. 49,596 (2002) (codified at 38 C.F.R. § 4.118).  
The Veteran's dermatological disorder must therefore be 
evaluated under both the former and revised criteria, though 
the revised criteria  may not be applied at any point prior 
to the effective date of the change.  See 38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2009); VAOPGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003). 
 
Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7803 provided for a 10 percent rating for scars that were 
superficial, poorly nourished, with repeated ulcerations. 
Diagnostic Code 7804 provided for a 10 percent rating for 
scars that were superficial, tender, and painful on objective 
demonstration. Diagnostic Code 7805 provided that other scars 
(not falling within the criteria of Diagnostic Codes 7800 
through 7804) were to be rated on the basis of limitation of 
function of the part affected. 

Under the rating criteria effective August 30, 2002, 
Diagnostic Code 7801 provides that scars other than on the 
head, face, or neck, that are deep or that cause limited 
motion, and cover an area of at least 6 square inches (39 
square cm.) warrant a compensable evaluation.  According to 
the revised version of Diagnostic Code 7802, scars other than 
on the head, face, or neck, that are superficial and do not 
cause limited motion, and cover an area of at least 144 
square inches (929 square cm.) warrant a compensable 
evaluation.  Under the revised version of Diagnostic Code 
7803, a scar that is superficial and unstable warrants the 
assignment of a maximum 10 percent rating.  Note 1 to that 
criteria defines an unstable scar as is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note 2 further provides that a superficial scar is one 
not associated with underlying soft tissue damage.  
Diagnostic Code 7804 further provides that a scar that is 
superficial and painful on examination warrants the 
assignment of a 10 percent rating.  Also, Diagnostic Code 
7805 provides that other scars (not otherwise considered 
under the rating schedule) are to be rated on the basis of 
limitation of function of the affected part. 

Effective October 23, 2008, VA again revised the criteria for 
the evaluation of scars.  73 Fed. Reg. 54,710-12 (Sept. 23, 
2008).  Here again, the former criteria remains applicable 
even after the effective date of the change in regulation. 
See VAOPGCPREC 7-2003.

Under this most recent criteria, Diagnostic Codes 7801 and 
7802 continue to provide for assignment of disability 
evaluations on the basis of surface area of          the 
affected scars.  Diagnostic Code 7804 pertains to evaluation 
of scars that are unstable or painful, with the assignment of 
a 10 percent rating for one or two such scars, 20 percent 
rating for three or four scars, and 30 percent rating for 
five or more scars.  Note 1 defines an unstable scar as one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 provides that where one or more 
scars are both unstable and painful, add 10 percent to the 
evaluation that is based on the total number of unstable or 
painful scars.  Note 3 states that scars evaluated under 
diagnostic codes 7800, 7801, 7802, or 7805 may also receive 
an evaluation under 7804 when applicable. 

Diagnostic Code 7805 applies to other scars (including linear 
scars) and other effects of scars evaluated under Diagnostic 
Codes 7800, 7801, 7802, and 7804.          A rating is to be 
assigned on the basis of any disabling effect(s) not 
considered            in a rating provided under diagnostic 
codes 7800-04 under another appropriate diagnostic code.

The medical evidence reflects that in October 2001 the 
Veteran underwent a VA Compensation and Pension examination 
of the hand, fingers and thumb, having complained of pain in 
the right hand, particularly in the right thumb.  He had 
sustained an injury to the right hand in service.  He 
described pain over the right thumb area that was getting 
worse, and left him unable to bend the right thumb.    He 
denied any swelling or redness.  Physical examination of the 
right thumb revealed there were multiple past plastic surgery 
scars on the right thumb area, and tenderness noted on the 
carpometacarpal joint as well as the posterior metacarpal 
joint on the right hand.  Otherwise, there was no swelling.  
Range of motion was normal but painful, and weakness was 
noted in the right thumb.  The Veteran was unable to hold 
objects.  The diagnosis was in part, pain in the right thumb 
area, most likely due to previous injury, with also 
degenerative arthritis due to the previous trauma. 

In a February 2002 rating decision, the RO granted service 
connection for scar residuals, right thumb, wrist injury, and 
a 10 percent evaluation.  The Veteran appealed from the 
initial assigned disability rating. 

The report of an October 2002 VA outpatient physical medicine 
and rehabilitation consultation indicates the Veteran's right 
thumb condition was improving since the November 2000 
surgery, but was still nowhere near fully recovered.  On 
inspection, there was a large well-healed surgical scar on 
the right thumb, with swelling of the right thenar area.  
There was no tenderness to palpation.  There was 
significantly decreased range of motion in abduction and 
flexion, especially of the interphalangeal joint.  A July 
2003 neurological consultation indicates the Veteran had been 
referred for right thumb discomfort.  He felt he had less use 
of the thumb but denied pain.  Objectively, there was a scar 
at the base of the thumb.                 The assessment was 
of status-post trauma to the thumb, with no causalgia at that 
time.

A VA neurological examination was completed in April 2003.  
The relevant medical history was of a motor vehicle accident 
during service in November 2000 which requested extensive 
plastic surgery.  The hand surgery had included repair of the 
radial artery, cephalic vein, sensory branch of radial 
ligaments, and extensor tendons.  The Veteran had been 
complaining of pain and numbness of the right hand mostly in 
the right wrist and also intermittently in the right thumb 
between the web spaces.  The Veteran reported having 
difficulty performing his daily routine and activities 
related to the injury.  On a physical examination, there was 
extensive scarring noted on the right dorsum of the right 
hand mostly on the right thumb and right webspaces of the 
right hand and up to the right index finger.  There was 
positive tenderness around the scar area.  The diagnosis was 
status-post laceration injury of the right wrist due to motor 
vehicle accident in service; and post-traumatic neuralgia in 
the sensory distribution of the right radial nerve. 

A February 2004 RO rating decision, in pertinent part, 
granted service connection for post-traumatic neuralgia in 
the sensory distribution of the right radial nerve, right 
wrist, with a 20 percent evaluation, effective August 28, 
2002. 

Another neurological examination was conducted in October 
2004.  An objective evaluation revealed there was extensive 
scarring noted healed on the dorsum of    the right wrist and 
thumb, with some degree of dysesthesia on sensory exam of    
the right wrist. 

The report of an April 2008 VA outpatient physical 
rehabilitation consult indicates the Veteran described a 
renewed right thumb pain.  He estimated having lost some 
mobility in the right thumb since his last therapeutic 
session.  He noted inability to bend the distal 
interphalangeal (DIP) joint and pain along the dorsal thumb 
into the lateral forearm.  Evaluation of the right hand 
showed a healed incision at the dorsal thumb and wrist, 
tenderness along previous incisions, positive Finklestein's 
test, and inability to flex the right DIP joint.  The 
assessment was right thumb pain after injury, with some post-
traumatic adhesions likely contributing to decreased DIP 
flexion and pain, and a component of DeQuervain's 
tenosynovitis.  The Veteran underwent four weeks of sessions 
of occupational therapy to strengthen and improve range of 
motion in the right thumb. 

The Veteran underwent a VA dermatological examination in 
March 2009.            He stated that he had pain and 
numbness in the area of the right thumb as well as the right 
hand where the scars were.  He denied taking any pain 
medication for this condition.  He stated that he had reduced 
motility involving the right thumb, although he was able to 
learn other methods of using his hand to write and hold onto 
objects.  On examination of the skin, there were four scars 
that were noted on the dorsal aspect of the right hand, 
located in the area primarily beneath the thumb and first and 
second fingers.  The area of involvement was in a circular 
configuration.  The area measured 6-cm in diameter.  The 
first scar was the largest and was located at the base of the 
thumb and extended around to the base of the index finger.  
It had a maximum length of 7.5-cm with a maximum width of 1-
cm at the widest aspect.  The scar was superficial, well 
healed, and skin colored.  It was flat without convexity or 
concavity.  There was no tenderness to palpation.  The skin 
surrounding the scar was otherwise without atrophy, 
induration or ulceration.  It was a stable scar.  There was 
no elevation on depression.

The other scars were located inferior to the above described 
scar.  There were two scars with a maximum length of 3-cm 
each and maximum width of .75-cm at the widest point in a 
parallel configuration located inferior to the first scar.  
Both of these scars were well-healed, skin colored, and 
without deep tissue involvement. There was no underlying soft 
tissue adherence.  The scars were flat and superficial. There 
was no tenderness to palpation.  The last and fourth scar was 
inferior to the two scars just described.  It had a maximum 
length of 2-cm with a maximum width of .75-cm at the widest 
point.  It was superficial, nontender, and without deep 
tissue involvement.  There was no atrophy or induration.  It 
was a flat scar, and skin colored.  There was no tenderness 
to palpation.  There was no skin breakdown or elevation on 
depression.  Overall, there was a mild reduction of 
flexion/extension with regard to the right thumb, although 
the Veteran was able to use a pen to write with his right 
hand.  Photographs of the affected area were taken.

The diagnosis was of superficial scars as described.  The 
examiner clarified that all of the scars mentioned were 
superficial without deep tissue involvement.  The area 
involved with the scars measured 6 square cm in size.  The 
issue involved around the scar was otherwise without atrophy, 
induration or breakdown. 

The Board has considered the evidence at hand in view of the 
applicable rating criteria, including all pertinent revisions 
in criteria, and finds that an initial disability rating in 
excess of 10 percent for right thumb scar residuals is not 
warranted.  In reaching this determination, at each stage of 
regulatory revision,      the former criteria may continue to 
be applied prospectively.  It should be noted that this 
approach to implementing new rating criteria has relatively 
minimal impact in the instant case, where each revision to 38 
C.F.R. § 4.118 carried over rather than substantively changed 
that rating criteria which already existed. 

Considering the medical evidence contemporaneous with the 
initial grant of service connection in this case, the then 
applicable provisions for rating dermatological disorders, 
prior to August 30, 2002, do not provide any basis for 
obtaining an increased rating. Upon VA medical examination in 
October 2001, while there was pain reported at the scar site, 
there was absent indication of swelling or redness. There was 
tenderness at several joint areas within the right hand.  
Range of motion of the thumb was normal but painful.  Based 
on these findings, there is at most objective support for 
assignment of a 10 percent rating under Diagnostic Code 7804 
for a superficial but tender scar.  Under the pre-August 30, 
2002 version of the applicable rating criteria, a 10 percent 
rating is the maximum available evaluation for a painful 
scar.  The one provision of the rating criteria which could 
otherwise support any higher evaluation than 10 percent 
consists of Diagnostic Code 7805, pursuant to which a scar is 
rated on limitation of function.  In this instance, though 
there was painful motion and reported weakness of the right 
thumb, there is simply too limited information upon which to 
assign a rating greater than 10 percent for limitation of 
function.  This would include rating the right thumb scar 
residuals by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5228.  A 20 percent rating under Diagnostic Code 5228 
requires evidence of a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Here, there is no 
suggestion that the Veteran has limitation of motion 
approximating this requirement. 

Turning to the next time period for rating purposes, that 
from the August 30, 2002 revision in rating criteria until 
October 23, 2008, the competent evidence continues to support 
assignment of the existing 10 percent evaluation.  The 
revised rating criteria (post-August 30, 2002) incorporates 
additional provisions under Diagnostic Codes 7801 and 7802 
for evaluation of scars based upon their total surface area. 
Notably, however, during the relevant timeframe there are no 
objective measurements available regarding right thumb 
scarring surface area, so these diagnostic codes cannot 
provide a basis for recovery.  There essentially is 
insufficient data upon which to rate the scars based upon 
surface area alone. Meanwhile, Diagnostic Code 7803 for a 
superficial but unstable scar would not avail the Veteran of 
any higher rating as it carries a maximum assignable 
evaluation of 10 percent.  The same is true for the revised 
Diagnostic Code 7804.  Nor for that matter would the pre-
August 30, 2002 original versions of Diagnostic Codes 7803 
and 7804 be of assistance, again for the same reason.  The 
only potentially available higher rating could be found under 
Diagnostic Code 7805, on the basis of limitation of function 
of the affected part.  The Board has therefore given this 
particular diagnostic code more in-depth consideration.

During the relevant time period under review, an October 2002 
VA outpatient consultation indicated a large well-healed 
surgical scar on the right thumb, with swelling of the right 
thenar area.  There was significantly decreased range of 
motion, however, no quantification of this manifestation was 
provided.  Meanwhile, an  April 2003 VA neurological 
examination denoted that the Veteran had difficulty 
performing his daily routine and activities related to the 
injury.  Yet there is no indication of corresponding 
objective symptomatology, including the precise degree of 
ensuing limited motion, muscle injury, or other actual 
limitation upon function. The mere assertion of limited 
function cannot rise to the level of measurable objective 
impairment required under the VA rating schedule to assign 
more than a noncompensable evaluation under Diangostic Code 
7805 for service-connected disability.  The most specific 
information obtained yet on limited motion is provided 
through an April 2008 physical therapy consultation upon 
which there was apparent inability to flex the right DIP 
joint.  Still, this information does not address whether the 
rating requirements for a 20 percent evaluation under 
Diagnostic Code 5228 were met, as this is based entirely on 
the relative size of the gap between the thumb pad and the 
fingers (and requiring limitation to at least 5.1-cm in this 
regard). By all indication, moreover, the limited motion of 
the right thumb improved following a course of physical 
therapy.  Consequently, there is no basis to assign greater 
than a 10 percent rating under Diagnostic Code 7805. 

Considering next the evidence of record from the most recent 
October 23, 2008 regulatory revision, onwards, the 
continuation of a 10 percent rating for right thumb scar 
residuals remains warranted.  For this time period, the 
applicable rating criteria largely remains the same, with the 
primary exception that pursuant to Diagnostic Code 7804 
(under which the pre-October 23, 2008 Diagnostic Codes 7803 
and 7804 have been consolidated), a rating in excess of 10 
percent is potentially available when there are three or more 
affected scars for rating purposes.  Here, there are notably 
four distinct scars comprising the service-connected scar 
disability in the proximity of the right thumb area, as 
documented through the report of the March 2009 VA 
examination.  This notwithstanding, however, the examination 
findings also clearly show that none of the affected scars 
are unstable or painful.  Thus, each scar is not 
demonstrative of the type of disability contemplated under 
Diagnostic Code 7804, irrespective of the actual number of 
associated scars.  As such, the addition to the rating 
criteria under Diagnostic Code 7804 of higher ratings for 
when multiple scars are at issue does not provide any 
material benefit in this particular case.

Meanwhile, the post-October 30, 2008 rating criteria has been 
considered in full, but it does not provide any other avenue 
to substantiate a potentially higher evaluation.  For 
instance, with regard to Diagnostic Code 7805 based on 
limitation not othwerise evaluated at Diagnostic Codes 7801 
through 7804, the March 2009 VA examination established that 
the Veteran had only mild reduction of flexion/extension in 
the right thumb, and furthermore retained the ability to use 
a pen to write with the hand.  Nor does any former version of 
the criteria for evaluating scars under 38 C.F.R. § 4.118 
provide a basis for recovery, given that under both sets of 
old rating criteria only Diagnostic Code 7805 even had the 
potential to justify higher than a 10 percent rating.  As 
indicated, the Veteran clearly does not have limitation of 
right thumb function at any point to a level contemplating a 
rating of at least 20 percent under Diagnostic Code 7805. 

As a final point in evaluating service-connected disability 
under all relevant rating criteria, the Board points out that 
the Veteran has already been awarded a separate grant of 
service connection and 20 percent rating for post-traumatic 
neuralgia in the sensory distribution of the right radial 
nerve.  Thus, any award of higher disability rating for the 
right thumb condition based on similar neurological 
symptomatology would be duplicative, and would not be 
supported under the rating schedule.        See 38 C.F.R. § 
4.14 (providing that under VA's "anti-pyramiding rule,"                
the evaluation of the same manifestation under different 
diagnoses is to be avoided). See also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Accordingly, the Board concludes that a higher rating than 10 
percent under the VA rating schedule for right thumb scar 
residuals is not available.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, the Veteran          has not shown that his service-
connected right thumb disorder under evaluation has caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating.  
While as mentioned the most recent VA medical examination 
observed there was mild limitation in joint range of motion, 
the Veteran retained the full capacity to write with the 
affected hand, and there is no other immediately 
ascertainable functional limitation.  The Veteran's service-
connected disability also has not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in             38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for 
increased rating for right hand thumb scar residuals.  This 
determination takes into full account the potential 
availability of any "staged rating" based upon incremental 
increases in severity of service-connected disability during 
the pendency of the claim under review.          The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial evaluation higher than 10 percent for residuals of 
a right thumb scar             is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


